EXHIBIT 10.1

Rentrak Corporation

Summary of Compensation Arrangements for Non-Employee Directors

Each non-employee director of Rentrak Corporation (“Rentrak”) receives an annual
retainer of $30,000.  In addition, the chair of the Compensation Committee
receives a $3,000 annual retainer, the chair of the Audit Committee receives a
$5,000 annual retainer, and each other non-employee director who serves on the
Audit Committee receives a $2,500 annual retainer.  Non-employee directors are
also paid $1,200 for each board or committee meeting they attend in person or by
telephone conference call.  Rentrak also reimburses directors for their travel
expenses for each meeting attended in person.

In accordance with the provisions of Rentrak’s 2005 Stock Incentive Plan
approved by the shareholders at the 2005 annual meeting, the Board of Directors
approved the award of 9,000 deferred stock units (“DSUs”) to each non-employee
director on June 15, 2006.  The DSUs represent the right to receive an equal
number of shares of Rentrak’s Common Stock pursuant to the terms and conditions
of the 2005 Stock Incentive Plan on a deferred basis in compliance with the
terms of Section 409A of the Internal Revenue Code, as amended.  The awards of
DSUs will vest in full on June 15, 2007, provided that the recipient continues
to be a non-employee director on that date, and provided further that the DSUs
will fully vest upon termination of the recipient’s service on the Board due to
death or disability or a change in control of Rentrak before that date.  The
awards of DSUs will be payable following the recipient’s ceasing to be a
director of Rentrak.

The Board also approved annual grants of 9,000 DSUs to each non-employee
director each April 1 (beginning in 2007) on terms comparable to those described
above.

 

 


--------------------------------------------------------------------------------